DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “safety spillway” (claim 12), and “compressible material” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both bearing rings and trough, and reference character “42” is not described in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “safety spillway” and “wall protrusion” are nowhere in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 8,246,295. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of Morando states A molten metal pump comprising: an elongated body having a vertical straight tube (elongated chamber) having an internal cavity defined by an inner wall which tapers down and terminates in a parabolically-shaped bottom end (a base end);  and a centrifugal impeller (impeller) seated in an opening (inlet) formed in the center of said bottom end (proximate said base end), said impeller including downward facing liquid inlets, wherein said impeller has an outer diameter which is approximately one-fourth to one-third of the diameter of said inner wall (chamber having a diameter of at least 1.5 times the diameter of the impeller);  and a drive shaft (shaft) extending concentrically down through the chamber and attached to a hub formed in a back plate of said impeller;  wherein molten metal ejected from the impeller is received by the parabolically-shaped bottom end, whereby rotation of the impeller results in the ejected flow of molten metal to create a vortex which climbs the inner wall to an outlet (outlet) opening passing through an upper portion (top end) of said body, wherein said impeller has vertically.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,506,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a molten metal pump with an elongated chamber, the chamber has a base end and a top end, and a shaft disposed in the chamber, the impeller rotatable by the shaft, and the impeller disposed proximate the base end, including a diameter at least 1.1 times the diameter of the impeller within a pumping chamber. The claim limitations substantially overlap with one another, the instant application naming the tube a “chamber” instead.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,187,233. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a molten metal pump with an elongated chamber, the chamber has a base end and a top end, and a shaft disposed in the chamber, the impeller rotatable by the shaft, and the impeller disposed proximate the base end, including a diameter at least 1.1 times the diameter of the impeller within a pumping chamber. The claim limitations substantially overlap with one another, the instant application naming the tube a “chamber” instead.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “said tube has a diameter…” Given that claim 1 references an “intermediate diameter” and this is how the claim was previously written, it’s not clear to one of ordinary skill in the art if this diameter is different, or the same.
Claims 2 and 5-6 recites the limitation "said tube" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a chamber” and “said tube intermediate said inlet and said chamber”. It’s not clear to one of ordinary skill in the art if this chamber is different than the chamber of claim 1, or not, given the nomenclature change from the originally filed claim limitations. Further, it’s not clear if this “intermediate” is the same as the intermediate diameter referenced in claim 1, or a separate intermediate region, which is made even more confusing as a “tube” is referenced which no longer is recited in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-2, 5, 7-9, and 12-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Morando (US 20100104415).
Morando discloses a molten metal pump made of a refractory ceramic (Paragraph 25) comprising an elongated chamber (22) having a base (36) and top end (inherent), a shaft (34) disposed within said chamber and an impeller (32) disposed proximate the base end, the chamber having a diameter at least 1.5 times the diameter of the impeller (Paragraph 29), the base end having an inlet (30) and said top end having an outlet (24). The vortex region (42) has a diameter larger than the inlet, and the outlet has a volute (44) with a greater diameter than the vortex region, and the outlet (24) is tangential to a sidewall forming the volute chamber. A motor is attached to the shaft (Paragraph 23). A safety spillway (45) has a channel with a depth less than a depth of the outlet channel (24), which has a depth substantially equal to the depth of the chamber (Figure 2). The impeller includes a chamfered registration region (see Figure where impeller cooperates with the inlet). The vortex region has a height greater than the inlet and outlet height. The outlet region includes a wall protrusion diverting molten metal toward the outlet channel (see curved portion opposite the outlet); alternatively, the “splash” protector (46) acts as a wall protrusion to divert the molten metal toward the outlet.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapp et al. (US 5441390), hereinafter referenced as Rapp.
Regarding claims 1-4, 7, 8, and 9;
Rapp teaches a molten metal pump with an elongated chamber (3) having a base (3b) and top (near chamber 10) ends with an impeller (11) rotatable by a shaft (5), the impeller proximate the base end and the base end has an inlet (9) and the top end has an outlet (8), the inlet region (3b), vortex region (3a), and outlet region (near chamber 10) each have differing diameters, the outlet region being larger than the vortex region which is larger than the inlet region. A motor (4) is attached at the top. The outlet channel (8) intersects the outlet region, the vortex region having a height greater than a height of the inlet region and outlet region. The outlet region is a "volute" shape, and includes a wall protrusion diverting the molten metal to the outlet region (see wall opposite the outlet). The outlet is tangential to a sidewall forming the chamber (10).
Rapp fails to disclose the size of the diameter of the impeller, and height differences between the inlet/outlet with respect to the impeller height.
It is known that the height of the molten metal raised depends on the diameter of the elongated chamber, diameter of the impeller, and rpm of the impeller. Therefore, depending on these conditions/dimensions, the height of the chamber can be optimized to achieve a needed vortex. It therefore would have been an obvious matter of design choice optimization to modify the height and diameter of the chamber of Rapp such that the diameter of the chamber is at least 1.5 times the diameter of the impeller and the distance between the inlet and outlet is at least 10 times the height of the impeller for the purposes of elevating the molten metal at a desired speed/vortex thereby allowing for a sufficient volume of material to be pumped.
Regarding claims 5-6, Rapp as modified teaches a molten metal pump according to claim 1 above. Rapp further discloses the chamber is made of a refractory ceramic (3b) and a metal (3a).
Regarding claims 10-11, Rapp as modified teaches a molten metal pump according to claim 7 above. Rapp further teaches a molten metal pump with a frame (7) with a compressible material (6) between the frame and pump chamber at the top end with the outlet (8) and chamber (10). The difference in cross-hatching from the frame (7) and the refractory chamber (3b) establishes the frame is made of metal (See MPEP 608.02).
Regarding claim 15, Rapp as modified teaches a molten metal pump according to claim 1 above. Rapp further teaches the impeller as “chamfered” registration region shaped cooperatively with the inlet (angled screw type impeller).
Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando (US 20100104415).
Morando discloses a molten metal pump according to claim 1 above. Morando further teaches the height of the chamber as generally between 3 and 4 feet (Paragraph 25).
Morando fails to explicitly teach the height of the impeller, but the height is less than the diameter of the impeller which is between 1/3 and 1/2 the diameter of the chamber (Paragraph 25). The height of the molten metal raised (Hmax) depend on the diameter of the chamber, diameter of the impeller, and rpm of the impeller (Paragraph 29). Therefore, depending on these conditions/dimensions, the height of the chamber can be optimized to achieve a needed vortex. It therefore would have been an obvious matter of design choice optimization to modify the height of the chamber of Morando such that the distance between the inlet and outlet is at least 10 times the height of the impeller for the purposes of elevating the molten metal at a desired speed/vortex thereby allowing for a sufficient volume of material to be pumped.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando (US 20100104415) in view of Claxton (US 5268020).
	Morando discloses the molten metal pump according to claim 1 above.
Morando fails to teach the chamber comprising metal.
Claxton teaches a molten metal pump with a tube comprised of a refractory material that is surrounded by a metallic material; preferably steel (Col. 5, Lines 16-31). The metal can be interpreted as a “frame” which partially surrounds an outlet (40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chamber of Morando by providing a metal material surrounding the refractory ceramic as taught by Claxton for the purposes of providing rigidity and strength to the chamber, thereby protecting it.
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando (US 20100104415) in view of Rapp (US 5441390).
Morando discloses a molten metal pump according to claim 7 above.
Morando fails to teach the metallic frame and compressible material.
Rapp teaches a molten metal pump with a frame (7) with a compressible material (6) between the frame and pump chamber at the top end with the outlet (8) and chamber (10). The difference in cross-hatching from the frame (7) and the refractory tube (4) establishes the frame is made of metal (See MPEP 608.02).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the molten metal pump of Morando with a metallic frame as taught by Rapp in order to support and mount the molten metal pump, and a spring between the pump and frame as taught by Rapp in order to compensate for their differences in thermal expansion without breaking/cracking the refractory materials.
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapp (US 5441390) in view of Cooper (US 20080314548).
Rapp teaches a molten metal pump according to claim 7 above.
Rapp fails to teach the safety spillway.
Cooper teaches a molten metal pump with a safety spillway (20) in sidewall (18A) of a chamber (18), and may be any dimension or length (Paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the molten pump of Rapp by providing a safety spillway with a channel in the sidewall having a depth substantially equal to the depth of the chamber and the spillway having a channel with a depth less than the depth of the outlet channel as taught by Cooper for the purposes of providing a safety spillway channel when the molten metal comes out of the outlet, thereby avoiding loss of metal and/or damage to any nearby components.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yedidiah (US 3612715) discloses a molten metal pump comprising an elongated chamber having a base end and a top end with a shaft and impeller disposed therein, the elongated chamber having a diameter that is multiples larger than the diameter of the impeller (Figure 1).
Rawson (US 3477383) discloses an elongated molten metal pump that utilizes a centrifugal, swirling force to pump the molten metal upwards to the spillway (Figure).
Kambe (US 4475866) discloses a molten metal pump with a centrifugal impeller and blades, the pump chamber including pumping the molten metal in a vertically upward direction (Figures 2 and 4).
Layne (US 3767321) discloses a vertical cylindrical chamber pump, the chamber being larger in diameter than the impeller, and the outlet being at the top (Figure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745